929 So.2d 615 (2006)
Kenneth JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-160.
District Court of Appeal of Florida, Fourth District.
May 10, 2006.
Kenneth Jones, Daytona Beach, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's summary denial of appellant's claims for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, except that affirmance is without prejudice to appellant's right to file an amended motion in the trial court within thirty days of issuance of this opinion, limited to claim three, addressing the requirement of availability of the witness, pursuant to Nelson v. State, 875 So.2d 579, 583-84 (Fla.2004) (stating, "when a defendant fails to allege that a witness would have been available, the defendant should be granted leave to amend the motion within a specified time period").
WARNER, FARMER and TAYLOR, JJ., concur.